                                                              1   GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                              2   170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                              3   Tel: (702) 259-7777
                                                                  Fax: (702) 259-7704
                                                              4   christian@gabroy.com
                                                                  Attorneys for Plaintiff Robin Wells
                                                              5
                                                                                           UNITED STATES DISTRICT COURT
                                                              6
                                                                                                   DISTRICT OF NEVADA
                                                              7
                                                                    ROBIN WELLS, an individual;                      Case No: 2:18-cv-02435
                                                              8
                                                                                      Plaintiff,
                                                              9     vs.
                                                                                                                     STIPULATION AND ORDER TO
                                                             10     PLANET MOVING & STORAGE, INC.                    DISMISS WITH PREJUDICE
                                                                    d/b/a and a/k/a NEW PLANET MOVING
                                                             11     & STORAGE; DOES I through X; and
                                                                    ROE        CORPORATIONS,     LLCs,
                                                             12     COMPANIES, AND/OR PARTNERSHIPS
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                    XI through XX, inclusive,
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                                       Defendant(s).
                                                             14
                                                                          The undersigned parties, by and through their respective counsel of record,
                                                             15
                                                                  stipulate and agree that the above entitled matter be dismissed with prejudice, each
                                                             16
                                                                  party to bear its own attorneys’ fees and costs.
                                                             17
                                                                          Dated this 13th day of February, 2019.
                                                             18
                                                                     GABROY LAW OFFICES                              WOLF, RIFKIN, SHAPIRO,
                                                             19                                                      SCHULMAN & RABKIN LLP
                                                             20   By: __/s/ Christian Gabroy___________         By:    /s/ Royi Moas
                                                                      Christian Gabroy (#8805)                     Royi Moas (#10686)
                                                             21       170 S. Green Valley Pkwy, Suite 280          3556 E. Russell Road, Second Floor
                                                                      Henderson, Nevada 89012                      Las Vegas, NV 89120
                                                             22       (702) 259-7777                               (702) 341-5200
                                                                      Attorney for Plaintiff                       Attorney for Defendant
                                                             23

                                                             24                                             ORDER
                                                             25                                             IT IS SO ORDERED:
                                                             26
                                                                                                            _______________________________________
                                                             27                                             UNITED STATES DISTRICT JUDGE
                                                             28                                                     February 15, 2019
                                                                                                            DATED:_____________________________
                                                                                                         Page 1 of 1
